Title: To Benjamin Franklin from Dorothea Blunt, 26 July 1770
From: Blunt, Dorothea
To: Franklin, Benjamin


Dear Sir
Bromley July 26 [1770]
Be assur’d that I feel very kindly to you for the favour I receiv’d this Morning. It was not more than I wanted, tho much more than I expected——not because more than you would have given sooner if the state of my Mind had been known to you, but because you gave me unask’d the strongest proof of a tender and disinterested friendship, which tho I had no foundation for such fear, yet I did fear wou’d gradualy decay whenever it shou’d cease to be supported by our Polly. She taught you to esteem me which for her sake and mine you soon learnt to do. She has now another employment, or the same thing to do for others. Most joyfully therefore shall I assume one so pleasing as that will be to me of paying more attention to you than I have hitherto paid tho not more than I have always been prompted from affection to pay. Yes indeed My Dear Sir I do feel and think exactly as you think and feel——that what Mrs. Hewson will gain, you and I must lose. My friendship was strong enough to enable me to suppress my feelings at a time I felt most, and therefore tho my spirits sink when I reflect upon our friends absence, no more to return the same to you, and me, she once was, yet when I likewise reflect that it may be for her good, I submit, nay I do more——I am thankful. I have also heard from her that she is happy in her new Relations. I am sure I wish her all possible happiness, and therefore, that part of it she already possesses, from these new Connections. Yet I will own to you that when I first read it something rose within too much like Jealousy, but which till I could examine was by self love call’d injury and therefore poor Dol at first thought herself so. It is probable I may see you before you see this as I have a half promise from Mr. Brown of a place in his Chaise tomorrow, but as next to a Woman, Man is the most variable creature that never changes its appearance, nor wou’d be suppos’d capable of changing, I write this least so common a thing shou’d come to pass. With the love that I at this time, and which I shall at all times feel for you you must be content, as I have none of those amiable persons with me that you remember’d in your letter being perhaps the only inhabitant in this Mansion, at this Moment as I know the family to be far from hence, and I hear the servants out of doors. The Dr. is in London, Mrs. H: at Hackney, My Sister at Sir Charles’s and the rest dispers’d various ways. Thus circumstanc’d, I shou’d have been gloomy if by Conferring a favour you had not given me the most agreable employment I cou’d have desir’d, of returning it in part, by assuring you that I am your much pleased and oblig’d Friend &c
D. Blunt
I desire to be remember’d to S: Franklin——and Mrs. S: tho I take for granted she is not at home.
Upon a recollection of what I have written and how I have written, I feel asham’d, as I have neither tried to amuse, nor to amend those faults, you lov’d me well enough to wish me to amend; and which I do hope to repeat no more.

 
Addressed: Doctor Franklin / Craven Street / Charing Cross
